USDC IN/ND case 3:19-cv-00902-RLM-MGG document 122 filed 04/30/21 page 1 of 3


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 WILLIAM JAY WILKINSON, et al.,

               Plaintiffs,

                      v.                          CASE NO. 3:19-CV-902-RLM-MGG

 MATTHEW SHEETS,

               Defendant.

                                OPINION AND ORDER

       Before the Court is Defendant’s Motion for Extension of Time to File Joint Status

Report or, alternatively, Motion to Submit Defendant’s Status Report filed on April 29,

2021. That same day, Plaintiffs filed their Status Report and Response to Defendant’s

Motion. Both filings represent unsuccessful attempts to comply with this Court’s Order

dated April 6, 2021, which set seven pending discovery-related motions for a one-hour

telephonic motion hearing on May 6, 2021. [DE 112].

       In preparation for that hearing, the Court ordered the parties “to meet and confer

then file a status report on or before April 29, 2021, informing the Court of specific

issues that have been resolved and the scope of any remaining issues [and] propose

amendments to the Court’s Rule 16(b) Scheduling Order.” [DE 112 at 2 (emphasis in

original)]. After all, considerable discovery no doubt ensued since the motions were

originally filed and briefed. [See DE 121 at 2–4]. Therefore, the Court sought

confirmation from the parties that they had pursued all reasonable efforts to resolve

their discovery disputes before tapping the Court’s limited judicial resources for their
USDC IN/ND case 3:19-cv-00902-RLM-MGG document 122 filed 04/30/21 page 2 of 3


benefit. Cf. Centurion Indus., Inc. v. Harrington Benefit Servs., Inc., 2012 WL 271606, at *1

(N.D. Ind. Jan. 30, 2012). Indeed, “discovery is supposed to be a cooperative endeavor,

requiring minimal judicial intervention.” Id. at *2 (quoting C.A. v. Amli at Riverbend LP,

No. 1:06-cv-1736-SEB-JMS, 2008 WL 1995451, at *2 (S.D. Ind. May 7, 2008) (citing Airtex

Corp. v. Shelley Radiant Ceiling Co., 536 F.2d 145, 155 (7th Cir. 1976))).

       In successful meet and confer efforts, counsel for the parties converse, confer,

compare views, consult, and deliberate about the status of the discovery disputes. Cf.

Teton Homes Europe v. Forks RV, No. 1:10-CV-33, 2010 WL 3998194, at *1 (N.D. Ind. Oct.

12, 2010). In other words, the meet and confer requirement expects “a moving party [to]

personally engage in two-way communication with the non-moving party to

meaningfully discuss each contested discovery dispute in a genuine effort to avoid

judicial intervention.” Vukadinovich v. Hanover Cmty. Sch. Corp., 2:13-CV-144-PPS-PRC,

2014 WL 667830 (N.D. Ind. Feb. 20, 2014) (quoting Shuffle Master, Inc. v. Progressive

Games, Inc., 170 F.R.D. 166, 171 (D.Nev.1966)). For whatever reasons, the parties in this

case have not engaged in a two-way dialogue about the pending motions in preparation

for the upcoming hearing. And this Court will not proceed with a hearing on the

pending discovery motions absent an additional effort by the parties to resolve—at least

in part—the issues that led to their numerous discovery-related motions.

       Therefore, the Court DENIES Defendant’s instant Motion. [DE 120].

Furthermore, the Court VACATES the telephonic motion hearing set for May 6, 2021.

112]. The Court now SETS a video motion hearing via Zoom in this action for Tuesday,

May 25, 2021, at 1:30 p.m. (E.D.T.). The parties shall come to the hearing prepared to

                                               2
USDC IN/ND case 3:19-cv-00902-RLM-MGG document 122 filed 04/30/21 page 3 of 3


discuss all pending discovery-related motions. [DE 67, DE 70, DE 72, DE 75, DE 86, DE

96, DE 104]. Two hours have been set aside for the hearing. All counsel listed on the

docket sheet will receive a Zoom invitation link via email from chambers at least 24

hours prior to the hearing.

       Lastly, the Court AFFORDS the parties additional time to meet and confer and

submit a joint status report as follows. The parties shall meet and confer on or before

May 14, 2021, to (1) engage in a good faith effort to resolve any or all of the issues raised

in the relevant discovery-motions without judicial intervention; and (2) create a

roadmap to resolution of any remaining discovery issues. The parties shall then file a

joint status report on or before May 18, 2021, outlining the results of the meet and confer

and prioritizing issues for consideration at the hearing where time will be limited.

Failure to comply with this Order could result in the imposition of sanctions.

       SO ORDERED this 30th day of April 2021.

                                                  s/Michael G. Gotsch, Sr.
                                                  Michael G. Gotsch, Sr.
                                                  United States Magistrate Judge




                                              3
